         Case 1:19-cr-10335-DJC Document 171 Filed 09/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                        Criminal Action No. 19-cr-10335
                                    )
TANMAYA KABRA,                      )
                                    )
            Defendant.              )
____________________________________)

                     DEFENDANT TANMAYA KABRA’S MOTION
                  FOR A DOWNWARD DEPARTURE OR A VARIANCE

       Defendant Tanmaya Kabra (“Mr. Kabra”) respectfully moves this Court for a downward

departure or a variance under U.S.S.G. § 5H1.5, § 5H1.11, and § 5K2.0 from level 22 to level 11

based on his acceptance of responsibility, employment history, charitable works, and restitution.

In support of this Motion, Mr. Kabra relies on and incorporates the factual and legal arguments

set forth in his Sentencing Memorandum dated September 13, 2021.

       Mr. Kabra respectfully urges the Court to grant a downward departure or a variance and

to impose a sentence of time served and home confinement. There are substantial grounds that

support a downward departure or variance from the applicable guideline range based on Mr.

Kabra’s employment history, genuine remorse, and hard work and dedication to raising

restitution payment. Mr. Kabra respectfully submits that the factors set forth in his Sentencing

Memorandum and the accompanying Memorandum of Law support the proposed sentence of

time served plus home confinement as sufficient and all that is necessary to fulfill the needs of

sentencing in this case.

       WHEREFORE, Defendant Tanmaya Kabra respectfully requests that the Court depart

downward from level 22 to level 11 under the Sentencing Guidelines or vary downward from the
         Case 1:19-cr-10335-DJC Document 171 Filed 09/13/21 Page 2 of 2




applicable advisory Sentencing Guidelines range for the reasons set forth in his Sentencing

Memorandum and the accompanying Memorandum of Law and impose a sentence of time

served and home confinement.

                                                     Respectfully submitted,
                                                     TANMAYA KABRA



                                                     By his attorneys,

                                                     /s/ Michael J. Connolly
                                                     Michael J. Connolly
                                                     Julianna Malogolowkin
                                                     HINCKLEY, ALLEN & SNYDER LLP
                                                     28 State Street
                                                     Boston, MA 02109
                                                     mconnolly@hinckleyallen.com
                                                     jmalogolowkin@hinckleyallen.com
                                                     Tel. (617) 345-9000
                                                     Fax (617) 345-9020
Dated: September 13, 2021


                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document filed through the ECF system will
be sent electronically by the ECF system to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on September 13, 2021.

                                                     /s/ Michael J. Connolly
                                                     Michael J. Connolly
